—Judgment, Supreme *358Court, New York County (Laura Drager, J., on speedy trial motion; Martin Rettinger, J., at jury trial and sentence), rendered February 20, 1997, convicting defendant of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 5 to 10 years, 5 to 10 years and 1 year, unanimously affirmed.
Contrary to defendant’s argument, his convictions on the possession and paraphernalia counts were based on legally sufficient evidence. There was ample evidence, including defendant’s participation in the sales, to connect him to the contraband (see, People v Bundy, 90 NY2d 918).
Defendant’s assertion that the court ignored his pro se speedy trial motion is refuted by the record. The court referred the motion to defense counsel for the purpose of reviewing it and perhaps adopting the motion if it had merit (see, People v Renaud, 145 AD2d 367, 369-370, appeal dismissed 74 NY2d 734), whereupon no further mention of the motion was made by defendant or counsel; thus, the matter was abandoned (see, People v Cobos, 57 NY2d 798, 802).
Defendant’s claim that he was entitled to discover the identity of the confidential informant is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for such disclosure (see, People v Goggins, 34 NY2d 163, cert denied 419 US 1012). Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.